Citation Nr: 0208994	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder, 
claimed as due to ionizing radiation exposure


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1945 to November 
1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO), which, 
in part, denied service connection for a kidney disorder, 
claimed as due to exposure to ionizing radiation.  An RO 
hearing was held in November 1997.  By an August 25, 1999 
decision, the Board, in part, denied the kidney disorder 
service connection claim, as a not well-grounded claim.  

Subsequently, appellant appealed that August 25, 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)) became law.  By a subsequent 
Order, the Court vacated said Board decision insofar as it 
had denied said kidney disorder service connection claim, and 
remanded that issue for readjudication pursuant to the 
Veterans Claims Assistance Act of 2000.  In August 2001, the 
Board remanded the kidney disorder service connection 
appellate issue to the RO for additional procedural 
development in accordance with the Veterans Claims Assistance 
Act of 2000.

Parenthetically, it appears unclear from recent written 
statements whether appellant may want an additional issue 
adjudicated.  Inasmuch as the Board does not currently have 
jurisdiction over any issue other than the kidney service 
connection claim and no inextricably intertwined issues have 
been raised, the Board construes the appellate issue as 
limited to that delineated on the title page of this 
decision, and will proceed accordingly.  In the event 
appellant may want an additional issue adjudicated, he should 
specifically so inform the RO in order for it to take 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  The VA has undertaken reasonable efforts to assist 
appellant in obtaining information and evidence necessary to 
substantiate his claim.

2.  Appellant, while onboard a naval vessel, participated in 
nuclear weapons tests that were conducted during operation 
CROSSROADS in 1946.

3.  A chronic kidney disorder was not present in service or 
proximate thereto, nor were renal calculi manifested to a 
compensable degree within the one-year, post-service 
presumptive period.  A history of a left kidney stone in the 
mid-1970's, more than two and a half decades after service, 
was initially medically noted in the early 1980's, when a 
left kidney stone was surgically removed from the left 
ureter.  

4.  No competent evidence has been submitted indicating that 
appellant has a current kidney disorder related to service.


CONCLUSION OF LAW

The appellant does not have a chronic kidney disorder that 
was incurred in or aggravated by service, nor may renal 
calculi be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2001); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim in question was 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed with 
respect to said appellate issue.  The service medical records 
appear complete.  Although appellant has submitted private 
medical records indicating treatment for kidney stones in the 
early 1980's, he has not alleged any other specific kidney 
treatment prior or subsequent thereto.  Although in a 
December 1997 written statement, appellant asserted that 
doctors are reluctant to make formal statements on whether 
"certain health issues" are the result of radiation 
exposure because it was "risky" for them to make such 
statements, this assertion was rather vague and general.  In 
any event, such assertion is immaterial, since if a current 
kidney disorder is not manifested, rendering an etiological 
opinion would logically serve no useful purpose.  Although 
pursuant to the Board's August 2001 remand, he was 
specifically informed that it was his obligation to identify 
any records to substantiate that he currently has a kidney 
disorder, and an October 2001 RO letter was sent advising him 
of the Veterans Claims Assistance Act of 2000 and its 
applicability, none of the subsequent written statements from 
appellant or his representative have specified that any 
additional, relevant medical records exist on this point in 
controversy.  See Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  There is no indication that other relevant medical 
records exist that would indicate that appellant currently 
has a kidney disorder.  Thus, there is no reasonable 
possibility that any additional assistance VA could provide 
to the claimant would substantiate the claim, since there is 
no competent lay or medical evidence of record indicating 
that a kidney disorder is currently manifested, as will be 
explained in detail below. 

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case (including a recent 
December 2001 Supplemental Statement of the Case), which set 
forth relevant clinical evidence, laws and regulations, and a 
detailed explanation of the rationale for the adverse rating 
decision.  He has also presented relevant testimonial 
evidence at a November 1997 RO hearing.  Additionally, 
appellant and his representative were provided actual notice, 
by the August 25, 1999 Board decision that was later vacated 
in part, of the relevant evidentiary record and applicable 
legal principles pertaining to the appellate issue.  Thus, 
the Board concludes that the duty to assist as contemplated 
by applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the appellate issue in question.

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and renal calculi become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Even assuming that appellant would be considered a radiation-
exposed veteran because he was present for nuclear weapons 
testing while serving aboard the USS SALT LAKE CITY (during 
operation CROSSROADS), the presumptive service connection 
laws and regulations for diseases specific to radiation-
exposed veterans, such as various forms of cancers including 
urinary tract cancer, listed under 38 C.F.R. § 3.309(d) 
(2001), are not applicable in the instant case, because the 
clinical evidence of record does not show that appellant in 
fact has urinary tract cancer.  Rather, the evidentiary 
record merely establishes that a kidney stone condition was 
initially medically shown decades after service, and after 
surgical treatment for removal of a kidney stone from the 
ureter, no kidney disorder has subsequently been clinically 
shown.  Parenthetically, appellant has not cited or submitted 
any competent scientific or medical evidence indicating that 
a kidney stone condition is a radiogenic disease.  See 38 
C.F.R. § 3.311(b)(4) (2001).  Regardless, since no competent 
evidence has been submitted indicating that appellant has a 
current kidney disorder, 38 C.F.R. § 3.309(d) as it pertains 
to urinary tract cancer or 38 C.F.R. § 3.311(b)(4) would 
obviously not be applicable.  

Appellant's service medical records, including a November 
1948 service separation examination, do not show any 
complaints, findings, or diagnoses pertaining to a kidney 
disorder, including renal calculi.  An April 1980 written 
statement from a private physician indicated that appellant 
had been treated for an unrelated condition, but made no 
mention of a kidney disorder.  

A November 1980 private intravenous pyelogram report noted 
that although the right urinary tract was normal, there was a 
large left ureteral calculus.  A history of a left kidney 
stone in December 1974, more than two and a half decades 
after service, was noted in said intravenous pyelogram 
report.  In March 1981 private clinical records, it was noted 
that a kidney stone was initially diagnosed two years 
earlier; and that he had "passed" stones in the past on 
three occasions, probably from the left side.  A March 1981 
left ureteral lithotomy operative record noted pre-and 
postoperative diagnoses for left upper ureteral stone; and an 
abdominal x-ray reported a large left ureteral stone.  A 
March 1981 surgical pathology report described a specimen as 
a left ureter stone; and the pathologic diagnosis was urinary 
tract calculus.  It was noted that the specimen was sent for 
chemical analysis.  Additionally, an April 1981 private 
medical statement accompanying said private medical records 
listed a diagnosis for left upper ureteral calculus.  

Although numerous private medical records dated in the 1990's 
and July 1997 and December 1999 written statements from a 
private physician were submitted, none of these indicate that 
appellant currently has a kidney disorder.  Rather, said 
private medical records merely relate a past medical history 
of status post left kidney surgery for stones, and there were 
no current clinical findings or diagnoses pertaining to a 
chronic kidney disability.  

The Board has considered appellant's numerous written 
statements and his testimony presented at a November 1997 RO 
hearing, as well as military records, and a February 1997 
service organization magazine article, pertaining to 
appellant's in-service exposure to ionizing radiation during 
"Operation Crossroads."  However, none of this evidence is 
material to establish the predicate that appellant has a 
current kidney disorder.  Appellant testified at said 
hearing, at T.7-8, that in 1980, kidney problems were 
diagnosed; that in February or March 1981, a large mass was 
surgically removed from his kidney; that according to the 
urologist, the mass was walnut-sized and had to be excised 
because it was preventing proper kidney functioning and would 
ultimately lead to kidney failure; and that after the mass 
was sent for pathological study, he was advised that it had 
been lost in the mail.  Additionally, he testified, at T.1, 
that it was his belief that his health problems were caused 
by in-service ionizing radiation exposure.  However, lay 
persons (i.e., persons without medical training or expertise) 
are not competent to offer medical opinions as to cause or 
etiology of the claimed disability.  See Espirutu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  

The Court, in Brammer at 3 Vet. App. 225, held that 
(referring to the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that appellant currently has a kidney disorder.  
As such, there is no entity to service connect.  Thus, given 
the lack of competent clinical evidence showing that 
appellant currently has a kidney disorder related to service, 
the claim for service connection for a kidney disorder is 
denied.  Since the preponderance of the evidence is against 
allowance of this appellate issue, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.


ORDER

Service connection for a kidney disorder, claimed as due to 
exposure to ionizing radiation, is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


